                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

RITA FAZEKAS, individually,         )
and RITA FAZEKAS, by and            )
through her attorney in fact,       )
Alan Campoli,                       )              Case No.
                                    )          5:19-cv-096-JMH
       Plaintiffs,                  )
                                    )         MEMORANDUM OPINION
v.                                  )              AND ORDER
                                    )
MERCY AMBULANCE OF                  )
EVANSVILLE, INC., doing             )
business as AMR,                    )
                                    )
       Defendant.                   )

                                   ***

       Plaintiffs Rita Fazekas, Individually, and Rita Fazekas, by

and through her attorney in fact, Alan Campoli (collectively

“Fazekas”), move for leave to file a proposed First Amended

Complaint [DE 11-1]. [DE 11]. Having considered the matter fully,

and being otherwise sufficiently advised, the Court will deny

Fazekas’s Motion for Leave to File First Amended Complaint [DE

11].

                I. FACTUAL AND PROCEDURAL BACKGROUND

       On or about December 4, 2017, Fazekas was being transported

by ambulance by Jessica Denman and Logan Eckler, employees of AMR

Mercy Ambulance of Evansville, Inc., doing business as AMR (“AMR”).

[DE 12, at 1 (citing [DE 1-1, at 7; DE 11-1, at 2])]. While AMR’s

employees   were    transporting   Fazekas,   they   dropped   her,   which
caused bruising. Id. at 1-2 (citing [DE 1-1, at 7; DE 11-1, at 2-

3]).

       On November 27, 2018, Fazekas filed the present action in

Fayette Circuit Court alleging, “Defendants and/or the Subject

Employees were negligent because they dropped Rita and/or because

they failed to use an appropriate device or technique to transport

Rita and/or because the Subject Employees were not hired, trained,

supervised, or retained with reasonable care, and/or for other

reasons including those described herein.” [DE 1-1, at 7-8]; see

also [DE 13, at 1]. On March 8, 2019, this action was removed to

this Court. [DE 1]. On August 5, 2019, Fazekas filed the present

Motion for Leave to File First Amended Complaint [DE 11] asserting,

“The First Amended Complaint maintains the counts and allegations

against     the   same   defendant-EMS    Company   from     the   original

complaint, but accounts for the significant factual developments

that have occurred since the original complaint was filed.” [DE

11, at 1]. Fazekas specifies that the proposed First Amended

Complaint “clarifies the basis of both 1) the negligence claims

asserted against the defendant-EMS company based on the vicarious

liability of its employees, and 2) the negligent hiring, training,

supervision, and retention claims asserted against the defendant-

EMS company, based entirely on the discovery that has taken place

to date.” Id. However, as will be discussed further herein, AMR

contends,    “Plaintiff’s    Motion   should   be   denied    because   the

                                      2
proposed First Amended Complaint fails to state any additional

claim(s) upon which relief may be granted against AMR,” meaning

“the proposed amendment would be futile . . . .” [DE 12, at 2-3].

                          II. DISCUSSION

     Pursuant to Federal Rule of Civil Procedure 15(a)(2), when a

motion for leave to amend, such as Fazekas’s Motion [DE 11], is

filed more than 21 days after responsive pleadings have been

served, “a party may amend its pleading only with the opposing

party's written consent or the court's leave. The court should

freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962). “The

grant or denial of a motion to amend is within the sound discretion

of the Court.” Birchwood Conservancy v. Webb, 302 F.R.D. 422, 424

(E.D. Ky. 2014) (citing Marks v. Shell Oil Co., 830 F.2d 68, 69

(6th Cir. 1987)).

     When ruling on a party’s motion for leave to amend a pleading,

the Court should consider the following factors:

     (1) undue delay in filing the motion; (2) lack of notice
     to adverse parties; (3) whether the movant is acting in
     bad faith, or with a dilatory motive; (4) failure to
     cure deficiencies by previous amendments; (5) the
     possibility of undue prejudice to adverse parties; and
     (6) whether the amendment is futile.

Webb, 302 F.R.D. at 424 (citing Foman, 371 U.S. at 182); see also

Robinson v. Michigan Consol. Gas Co., 918 F.2d 579, 591 (6th Cir.

1990)). “‘A court need not grant leave to amend . . . where

                                3
amendment would be ‘futile.’’” Hughes v. Red River Gorge Zipline,

LLC, No. 5:17-CV-482-REW, 2018 WL 3199458, at *1 (E.D. Ky. June

29, 2018) (citing Miller v. Calhoun Cnty., 408 F.3d 803, 817 (6th

Cir. 2005) (quoting Foman, 83 S. Ct. at 230)).

      An amendment to a pleading is futile only if the amended

pleading could not withstand a motion to dismiss for failure to

state a claim under Rule 12(b)(6). Demings v. Nationwide Life Ins.

Co., 593 F.3d 486, 490 (6th Cir. 2010); Miller v. Calhoun Cty.,

408 F.3d 803, 817 (6th Cir. 2005); Riverview Health Institute LLC

v. Medical Mutual of Ohio, 601 F.3d 505, 512 (6th Cir. 2010);

Hughes,   2018    WL   3199458,     at       *1   (citing   Rose   v.   Hartford

Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000)). Thus,

the test “is whether the proposed amended pleading, with all the

factual allegations accepted as true, states a claim for relief,

not   whether    the   claim   is   factually       supportable    or   would   be

sufficient to withstand a motion for summary judgment.” Lacer v.

Toyota of Bowling Green, No. 1:18-cv-013-GNS-HBB, 2018 WL 5815567,

at *3 (W.D. Ky. Nov. 6, 2018) (internal citations and quotations

omitted). “Evaluating a 12(b)(6) motion to dismiss requires the

Court to ‘accept as true all factual allegations, but not legal

conclusions or unwarranted factual inferences.’” Hughes, 2018 WL

3199458, at *1 (citing Theile v. Michigan, 891 F.3d 240, 243 (6th

Cir. 2018)). “‘The plaintiff must present a facially plausible

complaint asserting more than bare legal conclusions. See Bell

                                         4
Atl. Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167

L.Ed. 2d 929 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677-78, 129

S. Ct. 1937, 173 L.Ed. 2d 868 (2009).’” Id.

      In the present case, there appears to be a disconnect between

the Parties. In its Response [DE 12], AMR states, “AMR stipulated

to liability on Plaintiff’s claim of ordinary negligence related

to the circumstances of the fall, leaving as the only disputed

issue between the parties the nature and extent of Ms. Fazekas’s

injuries and the amount of any compensatory damages.” [DE 12, at

2]. AMR asserts it did not concede or stipulate to liability for

either     “negligence   in   relation      to    the   hiring,   training,

supervision or retention of its employees” or “gross negligence,

willful or wanton conduct or any other action that would support

an award of punitive damages because the Plaintiff’s original

Complaint did not allege any such conduct and did not seek an award

of punitive damages.” Id. at 2 n.1 (citing [DE 1-1]). AMR argues,

“When it became apparent [through discovery] that Ms. Fazekas had

suffered only minor bruising in the fall, Plaintiff moved to amend

the Complaint to add new theories of relief and to seek an award

of punitive damages in the amount of $500,000.00.” Id. at 2.

However, Fazekas tells a different story.

      In Fazekas’s Reply [DE 13], she asserts, “Plaintiffs directed

a   FRCP   30(b)(6)   deposition   notice    to   Defendant   requesting   a

corporate deponent to testify on issues relating to Plaintiff’s

                                     5
already-pled     negligent   hiring,      training,   supervision,   and

retention claims.” [DE 13, at 1 (citing [DE 13-1])]. Fazekas’s

claim, “In response to the . . . deposition notice . . . counsel

for Defendant indicated that Defendant would not be willing to

produce a witness until Plaintiff sought leave to amend the

Complaint   to   include   claims   for   negligent   hiring,   training,

supervision, and retention.” Id. at 2 (citing [DE 13-2]). Fazekas

further asserts, “While Plaintiffs did not believe that seeking

amendment was necessary, they nonetheless did so to avoid a

discovery dispute,” and the proposed First Amended Complaint [DE

11-1] provides “reasons that Defendant was negligent in its hiring,

training, supervision, and retention of the employees that dropped

Rita.” Id. Regarding AMR’s previously mentioned assertion that it

has stipulated to liability on Fazekas’s negligence claim, Fazekas

argues AMR repeatedly denied negligence in both its Answer [DE 2]

and in response to Requests for Admission, and “[w]hile Defendant

has indicated orally in deposition that Defendant would accept

liability, neither its Answer nor discovery responses have been

amended.” [DE 13, at 2].

     For the following reasons, when all the factual claims are

accepted as true, Fazekas’s proposed First Amended Complaint [DE

11-1] fails to state plausible claims upon which relief may be

granted.



                                    6
       A. WHETHER FAZEKAS’S PROPOSED AMENDED CLAIM THAT AMR WAS
     NEGLIGENT FOR FAILING TO PROPERLY HIRE, TRAIN, SUPERVISE, OR
                    RETAIN ITS EMPLOYEES IS FUTILE

        Since there is neither an indication nor allegation that the

proposed amendment is done in bad faith or with a dilatory motive

on the part of Fazekas, the reason Fazekas decided to request leave

to    file   her   proposed      First   Amended   Complaint       [DE   11-1]    is

immaterial to this Court’s determination of whether she should be

granted leave to file her proposed First Amended Complaint [DE 11-

1] or if such an amendment would be futile.

        First, AMR argues that Fazekas’s “‘clarifying’ amendment

would    serve     no   useful    purpose,   but   would    only    confuse      and

complicate the record in this action.” [DE 12, at 4]. However, the

fact that AMR insists that “AMR has conceded liability for ordinary

negligence in relation to Ms. Fazekas’s fall and the only disputed

matters remaining in this action are the extent of Ms. Fazekas’s

injuries and the proper measure of compensatory damages” shows

clarification      serves   the    purpose   of    better   illustrating      what

claims are at issue in this matter. Id. As previously mentioned,

Fazekas’s original Complaint [DE 1-1] stated, “Defendants and/or

the Subject Employees were negligent . . . because the Subject

Employees were not hired, trained, supervised, or retained with

reasonable care . . . .” [DE 1-1, at 7-8]. While the Court finds

it reasonably apparent that Fazekas intended to include both a

claim of negligence and a claim that AMR was negligent for failing

                                         7
to properly hire, train, supervise, or retain its employees in

Fazekas’s original Complaint [DE 1-1], it appears to not be clear

enough for AMR. Therefore, the Court disagrees with AMR’s argument

that there is no need for clarification. However, as will be

discussed further herein, Fazekas’s claim that AMR was negligent

for failing to properly hire, train, supervise, or retain its

employees is futile.

       Second, AMR argues, “To the extent that Plaintiff is, in fact,

seeking to amend her Complaint to assert new claims against AMR,

the   proposed   First   Amended    Complaint    does   not    allege   facts

sufficient to support any additional claims under Kentucky law.”

[DE 12, at 4]. Specifically, AMR argues that Fazekas “may be

seeking to add a new claim alleging that AMR was negligent in its

hiring, training, retention or supervision of Denham or a claim

that AMR or its employees failed to follow certain internal

policies and procedures.” Id. at 4-5. AMR is correct that in order

to survive a motion to dismiss for failure to state a claim under

Rule 12(b)(6), Fazekas’s proposed First Amended Complaint [DE 11-

1]    “‘must   contain   either    direct   or   inferential    allegations

respecting all material elements to sustain a recovery under some

viable legal theory.’” [DE 12, at 4 (quoting Bishop v. Lucent

Technologies, Inc., 520 F.3d 516, 519 (6th Cir. 2008))].

       Under Kentucky law, to state a claim of negligent hiring, a

plaintiff must show both that “(1) the employer knew or reasonably

                                      8
should have known that the employee was unfit for the job for which

he was employed, and (2) the employee's placement or retention at

that job created an unreasonable risk of harm to the plaintiff.”

Stalbosky v. Belew, 205 F.3d 890, 894 (6th Cir. 2000) (citing

Oakley v. Flor-Shin, Inc., 964 S.W.2d 438, 442 (Ky. Ct. App.

1998)). “[A] negligent supervision claim requires a plaintiff

prove the employer was ‘negligent or reckless . . . in the

employment   of   improper   persons   or   instrumentalities   in   work

involving risk of harm to others: in the supervision of the

activity . . . [.]’” Auto-Owners Ins. v. Aspas, No. 3:16-CV-00189-

DJH, 2017 WL 1416817, at *2 (W.D. Ky. Apr. 19, 2017) (quoting

Dempsey v. City of Lawrenceburg, No. 3:09-CV-33-DCR, 2010 WL

3825473, at *7 (E.D. Ky. Sept. 23, 2010)).

     In the present case, Fazekas’s original Complaint [DE 1-1]

was devoid of any factual allegations to support a claim that AMR

negligently hired, trained, supervised, or retained Denman and

Eckler. Instead, Fazekas merely provided a bare legal conclusion,

which the Court need not, and will not, accept. See Hughes, 2018

WL 3199458, at *1 (citing Theile, 891 F.3d at 243). Fazekas’s

proposed First Amended Complaint [DE 11-1] is equally as lacking

as her original Complaint [DE 1-1].

     Fazekas posits that her original Complaint [DE 1-1] “did not

include nearly as much detail regarding the basis of [their

negligent hiring, training, retention, and supervision claim]

                                   9
because many of the details were unknown to Plaintiffs when the

lawsuit was filed.” [DE 13, at 2]. While that may be true, Fazekas

has provided no additional factual allegations with her proposed

First Amended Complaint [DE 11-1] for the Court to accept as true.

Instead, Fazekas has only included bare legal conclusions that AMR

was   negligent   in   hiring,   training,    retaining,   or    supervising

Denman and Eckler. [DE 11-1, at 3-5].

      In addition to Fazekas’s more generalized assertions that AMR

failed to properly train its employees, she asserts that AMR

“failed to comply with numerous company policies including those

regarding training and discipline . . . ,” including “those

relating to education and/or patient movement safety.” Id. at 3-

4. However, unless there is something “more to form the basis of

liability,” Kentucky courts decline to accept the argument that a

defendant’s failure to comply with either internal guidelines or

policies   “‘automatically       leads   to   liability’”       for   alleged

negligence. McCarty v. Covol Fuels No. 2, LLC, 644 F. App'x 372,

377 (6th Cir. 2016) (quoting Morgan v. Scott, 291 S.W.3d 622, 632

(Ky. 2009)); see also Murphy v. Second Street Corp., 48 S.W.3d

571, 575 n.16 (Ky. Ct. App. 2001) (finding that a corporate

defendant’s failure to follow its internal policy of filling out

an incident report “did not create a new duty or constitute an

assumption of a duty that it otherwise did not have”). Moreover,

even if AMR’s alleged failure to comply with its internal policies

                                    10
could    establish      liability,   Fazekas’s    proposed    First   Amended

Complaint [DE 11-1] failed to both identify the specific policies

AMR did not comply with and provide factual allegations showing

how either AMR or its employees’ actions were not compliant with

AMR’s policies. Repeatedly stating that AMR failed to train its

employees on how to safely transport patients to ensure the

employees did not drop a patient is not a factual allegation. See

[DE 11-1, at 5]. Instead, it is a legal conclusion, which the Court

will not accept as true.

     B. WHETHER FAZEKAS’S PROPOSED DEMAND FOR PUNITIVE DAMAGES IS
                                FUTILE

        In Fazekas’s proposed First Amended Complaint [DE 11-1], she

includes a demand for punitive damages that was not found in her

original Complaint [DE 1-1]. “Pursuant to KRS 411.184(2), punitive

damages are available if a plaintiff proves by clear and convincing

evidence that a defendant acted with fraud, oppression, or malice.

In    addition,   the    Kentucky    Supreme   Court   has   determined   that

notwithstanding the statute, punitive damages are still available

if gross negligence is shown.” Turner v. Werner Enterprises, Inc.,

442 F. Supp. 2d 384, 385–86 (E.D. Ky. 2006) (citing Williams v.

Wilson, 972 S.W.2d 260, 262–65 (Ky. 1998)). Gross negligence is

defined as “‘‘wanton or reckless disregard for the safety of other

persons.’’” Id. at 385-86 (quoting Kinney v. Butcher, 131 S.W.3d

357, 359 (Ky. App. 2004)). “‘It is not necessary that the jury


                                       11
find the defendant to have acted with express malice; rather, it

is possible that a certain course of conduct can be so outrageous

that malice can be implied from the facts of the situation.’” Id.

     Here, Fazekas’s proposed First Amended Complaint [DE 11-1]

includes   no   factual   allegations    that   AMR   acted   with   fraud,

oppression, or malice, as contemplated by KRS 411.184(2). Instead,

Fazekas merely asserts, “Plaintiff is further entitled to punitive

damages in an amount to punish Defendant for its willful, wanton,

oppressive,     fraudulent,   malicious,    and/or    grossly     negligent

conduct.” [DE 11-1, at 4]. Fazekas’s legal conclusion is followed

by what Fazekas claims to be “specific conduct for which Plaintiff

is entitled to punitive damages,” which are, in fact, just further

assertions that AMR failed to train or supervise its employees.

Id. at 5. Like Fazekas’s negligent hiring, training, retention,

and supervision claim, Fazekas’s demand for punitive damages is

not accompanied by factual allegations and is, therefore, futile.

     Furthermore, even if the actions of AMR’s employees were

fraudulent,     oppressive,   or   malicious,    Fazekas’s      demand   for

punitive damages would still be barred by KRS 411.184(3), which

states, “In no case shall punitive damages be assessed against a

principal or employer for the act of an agent or employee unless

such principal or employer authorized or ratified or should have

anticipated the conduct in question.” See also Turner, 442 F. Supp.

2d at 387. To “authorize” an act of gross negligence, the employer

                                    12
must pre-approve the employee’s conduct. Griffey v. Adams, No.

5:16-CV-143-TBR, 2018 WL 3118186, at *3 (W.D. Ky. June 25, 2018)

(citing Univ. Med. Ctr., Inc. v. Beglin, 375 S.W.3d 783, 793 (Ky.

2011)).   While   authorization      is    the   pre-approval      of   conduct,

“‘[r]atification is, in effect, the after the fact approval of

conduct.’”    Id.      (quoting      Beglin,      375     S.W.3d    at     794).

“‘[R]atification may be implied by the conduct of the employer .

. . .’” Id. (quoting Saint Joseph Healthcare, Inc. v. Thomas, 487

S.W.3d 864, 874 (Ky. 2016)). “[R]atification requires both ‘1) an

after-the-fact awareness of the conduct; and 2) an intent to ratify

it.’” Id. (quoting Thomas, 487 S.W.3d at 875). Regarding whether

an employer should have anticipated the employee’s conduct, “it is

not necessary that the employer anticipate the exact manner in

which an employee or agent commits a tortious act.” Id. (citing

Patterson v. Tommy Blair, Inc., 265 S.W.3d 241, 244 (Ky. Ct. App.

2007)). However, “‘Kentucky courts applying this statute have

authorized punitive damages only when the employer was aware that

the employee [or employees] had previously engaged in similar

unacceptable behavior or when the employer condoned the wrongful

action taken by the employee [or employees.]’” Id. (quoting Oaks

v. Wiley Sanders Truck Lines, Inc., No. 07-45-KSF, 2008 WL 2859021,

at *3 (E.D. Ky. Jul. 22, 2008)).

     Here,   Fazekas    does   not   allege      AMR    either   authorized   or

ratified its employees’ allegedly negligent conduct. Specifically,

                                      13
Fazekas provides no factual allegations that AMR approved of its

employees dropping Fazekas either before or after Fazekas’s fall.

Furthermore, Fazekas fails to allege any facts describing how AMR

could have anticipated that its employees would have dropped

Fazekas. There are no factual allegations that AMR was aware of

its employees dropping someone else during transport that would

make AMR anticipate that a similar event could occur. Therefore,

Fazekas’s punitive damages claim would also be futile because

Fazekas failed to allege that AMR authorized, ratified, or should

have anticipated that its employees would drop Fazekas, as required

by KRS 411.184(3).

   C. WHETHER THE DEPOSITION TRANSCRIPTS ATTACHED TO FAZEKAS’S
     PROPOSED FIRST AMENDED COMPLAINT CAN BE INCORPORATED BY
                            REFERENCE

     Regarding Fazekas’s attempt to incorporate by reference the

deposition transcripts [DE 11-3; DE 11-4] for Denman and Eckler’s

depositions as attachments to Fazekas’s proposed First Amended

Complaint [DE 11-1], the Court acknowledges that pursuant to

Federal Rule of Civil Procedure 10(c), “[a] copy of a written

instrument that is an exhibit to a pleading is a part of the

pleading for all purposes.” While the United States Court of

Appeals for the Sixth Circuit has yet to define the meaning of a

“written instrument” for purposes of Rule 10(c), “Black's Law

Dictionary defines ‘instrument’ as ‘[a] written legal document

that defines rights, duties, entitlements, or liabilities, such as

                                14
a   contract,   will,   promissory    note,   or   share   certificate.’”

Kentucky ex rel. Beshear v. Dickerson, No. 3:19-CV-033-DCR, 2019

WL 2710107, at *3 (E.D. Ky. June 27, 2019) (quoting Black's Law

Dictionary (9th ed. 2009)). The deposition transcripts attached to

Fazekas’s proposed First Amended Complaint [DE 11-1] are not

“written instruments” for purposes of Rule 10(c). Instead, as found

by courts throughout the Sixth Circuit and elsewhere, deposition

transcripts,    and     similar   attachments      to   complaints,   are

“‘extraneous or evidentiary material that should not be attached

to the pleadings.’” Copeland v. Aerisyn, LLC, No. 1:10-CV-78, 2011

WL 2181497, at *1 (E.D. Tenn. June 3, 2011) (quoting Bowens v.

Aftermath Entertm't, 254 F. Supp. 2d 629, 640 (E.D. Mich. 2003)

accord Empyrean Biosciences, Inc. Secs. Litig., 219 F.R.D. 408,

413 (N.D. Ohio 2003)); see also Rose v. Bartle, 871 F.2d 331, 340

n.3 (3d Cir. 1989) (finding an affidavit was not a “written

instrument” under Rule 10(c) and that if the district judge had

not excluded the affidavit, he would have been “required to convert

the Rule 12(b)(6) motions in [the] cases into motions for summary

judgment”). Additionally, “the Sixth Circuit and district courts

in this circuit have rejected using attachments to the pleadings

under Rule 10(c) as ‘evidentiary material’ to add substantive

allegations to a complaint.” Stevenson v. Walmart, No. 3:19-CV-

140, 2019 WL 3822179, at *2 (M.D. Tenn. Aug. 16, 2019) (citing

Copeland, 2011 WL 2181497, at *1; In re Empyrean Biosciences, Inc.

                                     15
Sec. Litig., 219 F.R.D. 408, 413 (N.D. Ohio 2003); Bowens v.

Aftermath Entm’t, 254 F.Supp.2d 629, 640 (E.D. Mich. 2003); Day v.

DeLong, No. 3:16-cv-00437, 2017 WL 5903761, at *7 (S.D. Ohio Nov.

30, 2017)).

     In Jones v. City of Cincinnati, the Sixth Circuit dealt with

a similar issue to that which is presently before this Court:

whether the statements found in a transcript of an interview that

was attached to a complaint must be treated as true. 521 F.3d 555,

561 (6th Cir. 2008). Assuming, for the sake of argument, that the

transcript was a “written instrument,” the Sixth Circuit found the

following:

     Where a plaintiff attaches to the complaint a document
     containing unilateral statements made by a defendant,
     where a conflict exists between those statements and the
     plaintiff's allegations in the complaint, and where the
     attached document does not itself form the basis for the
     allegations, Rule 10(c) “does not require a plaintiff to
     adopt every word within the exhibits as true for purposes
     of pleading simply because the documents were attached
     to the complaint to support an alleged fact.”

Id. (citing N. Ind. Gun & Outdoor Shows, Inc. v. City of South

Bend, 163 F.3d 449, 454–56 (7th Cir. 1998)). Ultimately, the Sixth

Circuit treated the exhibit as an allegation that the statements

found in the transcript were made and treated that allegation as

true. Id. However, the Sixth Circuit did not accept the statements

within the transcript as accurate or true because the Sixth Circuit

considered that to be “a question of credibility and weight of the



                                16
evidence that is not before a court considering a motion to

dismiss.” Id.

     Like     the   interview       transcript    in   Jones,     the     attached

deposition     transcripts     in    the     present   case     show    that    the

depositions    were   taken,    but     the   Court    need   not      accept   the

statements found within them as true. Id.; see also Copeland, 2011

WL 2181497, at *1. For the foregoing reasons, this Court neither

considers the attached deposition transcripts [DE 11-3; DE 11-4]

as “written instruments” that are part of the proposed First

Amended Complaint [DE 11-1] nor finds that they add any substantive

allegations.

                               III. CONCLUSION

     Allowing Fazekas to file her proposed First Amended Complaint

[DE 11-1], which fails to either rectify the lack of factual

allegations supporting a claim of negligent hiring, training,

retention, or supervision in the original Complaint [DE 1-1] or

provide   factual     allegations      supporting      Fazekas’s       demand   for

punitive damages, would be futile. Accordingly,

     IT IS ORDERED that Fazekas’s Motion for Leave to File First

Amended Complaint [DE 11] is DENIED.

     This the 31st day of October, 2019.




                                        17
